So”) A A ft NW

VERE RRA RAR RWW wWoeWwowwDn —
SeSeURASHOHKESSHSAARATDESHSIMSERSYHRERRPRBRRSEBRARESDSIZS

 

 

IN THE UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

 

 

In re: Adv. Proceeding No. 19-04031-BDL
DAVID JOHN DENYS Chapter 7 No. 19-40569-BDL
Debtor(s).

BRYAN ANDERSON,

Plaintiff DEFENDANT’S ANSWER TO

COMPLAINT TO
Vs. DETERMINE DEBT .
NON-DISCHARGEABLE

DAVID JOHN DENYS,

Defendant(s)

 

COMES NOW the Defendant, David John Denys, and hereby answers the Plaintiff's Complaint.
Defendant enters a general denial to the Plaintiffs Complaint and specifically asserts the
following: _
\in June, Lowy WMUself mow ex -olke _
he SS cm Rov, (aca) Jessis Searels (ended
Mae! Jones youd Prmgedt in wyesbon

OA \4D4 se Jones rd. in Snelton LUCAS

O4+ Mine Same Ot We lease Signing \ cid
YAO WAC clocs \ Voy Cid \ Smmo\:
LOMen lived ade Une VYeaicene jk was

3

ANSWER TO COMPLAINT OF NONDISCHARGEABILITY

 
Ow Ao kW he

Ciean  Cund Cll in wold 1% OVO.
Gt We end Oy Sulu, Aoi Me +
Jessica Dons Severatedt loos tnokled
‘Ou, JOS Con Ay More Out. She was Mrecdent na —
Cusrodun Oy MOY Onidyen OS well Os (
Viditahon Uitte Yen. \n ey cnanee of
‘AO’ SaQntaca, er nel OMAN, Out
Chun erly, \eoutd Ravens Ve nk Cue VinkS ond
On Ves C03 divorcee _\qane er rn, Key
> We ones “pogdy Ord Maved wa_uikin

HCyrrnds . \woos Sad Qing, KWo Cart

Sp COLA Ven & \OA\S On” Aid AM
endus: She Wn vers Som

Mn, Moya OV louone.
Crndemon Or math au OlCe ds ors LO

WMs  Stohkements Ca well G2 Onemad)

‘p YW, OAD, (exer Ap “Denus” lout
ever Soonkves Yoada “RS nas’ Ouk

We nude ‘Oe. an CUA MOSS.CO_ NWSE Me.
\Niewer anid Cinder a. Vnrat \ hed
Cdooawe ovine, 0. Cloa _o¢ SMoK AM:
Laid wot Ye AD Cundersor Or ov)
OO, Wore, ‘DD  Olobcan Ww * Voner” prone

ANSWER TO COMPLAINT OF NONDISCHARGEABILITY

 

 
Pete
COM PAI DRU eB WH eH So wo AAU bh wh OG

NNN ND
mw N=

Whe NN hm bh
TO oo ST oO lA

oe
—

WwW GG OF A to to
“Jam UW & Ob

& Ww Ww
oO fo o

wp mR SPHERE Hm
Do om a A Oo Nh oe

Cunderson CO Veo Odmnits on lis leer
do OU, OMOY Nex Ond Stodemeints oat
\Ae Ween oy Ho Jones Qvopety DOWere

Mv, Ox- DOV 2. rok doa Oind_ ONC)

CO's Novo Sire *p\h aun \WOG3 No
\onaer Ok We. Yesidenve , OS8 USe\\ OX
\ Fo\d Win \uags ok \wvintoy OWN]
Op se:

Winen \maved out ob Hhe Noux ih
Juhu. ENON MAL Noy KASO33 La -Qyood Cand ition.
\¢ Oona Chouma oye USeKxe. Aone Ve UOd
Yok dL Mme. \k woos nok one toy.
WAR YARN, WnoliciousX or ocud. N
VAIL eter Ser wed CU Cou Oepuss
OXINEN WY eC - GOVKe, U0 Oude, A \ ved
Oe Wu Odobreas: \Woas Lunaware
Done. Cour Procwodii od. \neser Sed
Quin, MOW OAS Au VAVACA Ding CIN CIS ON,
Ow\u WS, ex - Uke, woos Quw9RL Of We
Orcas ond AenudAapn +e me oc
Ove Me LLC: \udas We wer Qrnpe/ly,
\ Second 6k dye ONC ONS \+ even ,
Stakes wa Qundenon. Statement Uncut

~ | ANSWER TO COMPLAINT OF NONDISCHARGEABILITY

 

 
SWAB Ww DG

WP RARAR RAR RR WwW ww Dw www
SSSRIARDREOHASSRARFARESCHSASVSRNRRRRENRSRERDRTESRIEG

Jess\cen AuMys OCS Vue one LONo
Snrousedd Wp Cow. Wak Me.
\Weney Cane Lo bse Wntorqnadkion “rp
Ootoi.a Wie \ese « Sunde Mon OADM Goh
Varok \ Corvsed Cot + Mncdiciouns
Oca aos’ 40 Wns. Emery. Oude Wis
\w Sabse .\S Mneye, Were any

Oh Cura yer Oonre jr Ls OA er Lmavea)
Our Cond \did wor Nose CUA)
Yenodted ot of ov:

 

 

 

 

 

 

 

 

 

 

 

 

ANSWER TO COMPLAINT OF NONDISCHARGEABILITY

 
